DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0014], line 3, it appears Applicant intended “various message” to read --various messages--;
in Paragraph [0057], line 2, it appears Applicant intended “ultimate” to read --ultimately--;
in Paragraph [0075], line 5, it appears Applicant intended “ADAS subsystem (504)” to read --ADAS subsystem-- because reference numeral 504 has been assigned to a black box system not an ADAS subsystem;
in Paragraph [0076], line 3, it appears Applicant intended “long-term storage (518)” to read --long-term storage (514)--; and 
in Paragraph [0077], line 10, it appears Applicant intended “autonomous vehicle subsystem (502a)” to read --autonomous vehicle subsystem (502)--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: on line 3, it appears Applicant intended “autmobile” to read --automobile--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:
on lines 2-3, it is respectfully suggested Applicant replace the language “computer program instructions capable of being executed by a computer processor, the computer program instructions defining steps of” with --computer program instructions that, when executed by a computer processor, cause the computer processor to perform the operations of--, or the like, because it is not until the instructions are actually executed by the computer processor that any of these steps/operations would have actually been performed;
on line 5, it appears Applicant intended “autmobile” to read --automobile--; and 
on line 7, it appears Applicant intended “a driver of an automobile” to read --the driver of the automobile-- as antecedent basis has been previously established for both driver and automobile in the claim.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
on line 7, it appears Applicant intended “autmobile” to read --automobile--;
on line 9, it appears Applicant intended “a driver of an automobile” to read --the driver of the automobile-- as antecedent basis has been previously established for both driver and automobile in the claim; and
on line 13, it appears Applicant intended “auto-mobile” to read --automobile--.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "the black box" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Here, it is unclear if the limitation “the black box” is the same as or different than the computer processor, the same as or different than the computing device, the same as or different than the monitoring system as a whole, the same as or different than the memory, and/or the same as or different than the storage.  Claims 9-14 are rejected as being indefinite by virtue of their dependency on claim 8.  For purposes of examination in this Office Action, it is understood that “the black box” is the monitoring system as a whole.  It is noted that the limitation “the black box” also appears on line 13 of claim 8.  Accordingly, if Applicant were to amend the limitation “the black box” on line 12, it is respectfully requested that Applicant also similarly revise the language on line 13.
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nemat-Nasser (U.S. Publication No. 2014/0210625 A1) in view of Misu et al. (U.S. Publication No. 2018/0050696 A1) and Lekutai (U.S. Patent No. 8,818,614 B1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Nemat-Nasser discloses a method comprising: 
receiving, from a sensor of an automobile, signaling that indicates a characteristic of a driver of the autmobile or the driver's input to the automobile (see at least: Nemat-Nasser, Paragraphs [0048]-[0050], [0062], [0079], [0083], and Figs. 13A, 13B, and 16); 
classifying a mental state of the driver of the automobile based at least in part on the signaling (see at least: Nemat-Nasser, Paragraphs [0050], [0062], [0079], [0083], and Figs. 13A, 13B, and 16); 
triggering data capturing in a monitoring system in the automobile based on the mental state, wherein at least parameters for triggering are loaded in a processor computing device of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0063], [0080], [0083], and Figs. 13A, 13B, and 16);and 
recording one or more events by the monitoring system (see at least: Nemat-Nasser, Paragraphs [0026], [0063], [0080], [0083], and Figs. 13A, 13B, and 16).
loading at least one setting in a processor or computing device of a monitoring system in the automobile based on the mental state, the setting defining an operational characteristic of memory or storage of the monitoring system in the automobile; and configuring the monitoring system using the at least one setting.
Misu teaches that when triggering data capturing in a monitoring system in an automobile based on a classified mental state of a driver of the automobile, the triggering involves loading at least one setting in a processor or computing device of a monitoring system in the automobile based on the mental state, the setting defining an operational characteristic of memory or storage of the monitoring system in the automobile; and configuring the monitoring system using the at least one setting (see at least: Misu, Paragraphs [0105], [0144], [0152]-[0153], [0156]-[0158], [0169]-[0170]; wherein identifying how much data to capture and identifying a duration of data window are a loading of at least one setting because they correlate to a setting that must be established in the processor or computing device, and implementing/using this setting is configuring the monitoring system using the at least one setting).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Misu in the invention of Nemat-Nasser such that the triggering included determining (loading) a setting regarding how much data and what type of data should be collected, and included implementing/using (configuring) these settings when capturing the data.  The claim would have been obvious because a particular known technique of loading and configuring a setting in a monitoring system was recognized as part of the ordinary capabilities of one skilled in 
If it is deemed that Misu does not implicitly possess or inherently teach the limitation “at least one setting”, then Lekutai is relied upon to explicitly teach that parameters regarding what types of sensor data are to be captured and a duration of a data window are considered a setting that much be loaded into a monitoring system in order for the monitoring system to perform its required functions (see at least: Lekutai, Col. 2, lines 7-10 & lines 40-42; Col. 5, lines 14-17).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the parameters associated with the triggering as taught by modified Nemat-Nasser were settings that must have been loaded into the monitoring system in order for the monitoring system to perform its intended function of capturing data for a certain set of sensors and for a selected period of time as required by the invention of modified Nemat-Nasser.  The claim would have been obvious because a particular known technique of understanding that the parameters of modified Nemat-Nasser were settings that must have been loaded and implemented/used (configuring the monitoring system), as established by Lekutai, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.

Regarding Claim 2:
Modified Nemat-Nasser teaches the method of claim 1, the classifying the mental state of the driver comprising analyzing one or more outputs of vehicle components (see at least: Nemat-Nasser, Paragraphs [0025], [0027], [0048]-[0050], [0067]).

Regarding Claim 3:
Modified Nemat-Nasser teaches the method of claim 2, the analyzing the one or more outputs of vehicle components comprising storing a set of negative events detected in the outputs and using the negative events to classify the mental state of the driver (see at least: Nemat-Nasser, Paragraphs [0025], [0027], [0048]-[0050], [0067]).

Regarding Claim 4:
Modified Nemat-Nasser teaches the method of claim 1, the classifying the mental state of the driver comprising classifying the mental state as drowsy, tired, or impaired (see at least: Nemat-Nasser, Paragraphs [0025], [0050], [0062]-[0064], [0079], [0083]).

Regarding Claim 5:
Modified Nemat-Nasser teaches the method of claim 1, the loading at least one setting comprising loading a setting increasing an amount of data captured by the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing an amount of data captured as compared to when no drowsiness is .

Regarding Claim 6:
Modified Nemat-Nasser teaches the method of claim 1, the loading at least one setting comprising loading a setting increasing a sampling fidelity of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing a sampling fidelity as compared to when no drowsiness is detected.  Also see at least: Misu, Paragraphs [0105], [0152]-[0153], [0156]-0158], [0169]; Lekutai, Col. 2, lines 7-10 & lines 40-42, Col. 5, lines 14-17, Col. 7, lines 51-54).

Regarding Claim 7:
Modified Nemat-Nasser teaches the method of claim 1, the loading at least one setting comprising loading a setting increasing an event sampling window of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing an event sampling window as compared to when no drowsiness is detected.  Also see at least: Misu, Paragraphs [0105], [0152]-[0153], [0156]-0158], [0169]; Lekutai, Col. 2, lines 7-10 & lines 40-42, Col. 5, lines 14-17, Col. 7, lines 51-54).

Regarding Claim 8:
a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (see at least: Nemat-Nasser, Paragraphs [0029], [0031], [0047], and Figs. 3-7), the computer program instructions defining the steps of: 
receiving, from a sensor of an automobile, signaling that indicates a characteristic of a driver of the autmobile or the driver's input to the automobile (see at least: Nemat-Nasser, Paragraphs [0048]-[0050], [0062], [0079], [0083], and Figs. 13A, 13B, and 16); 
classifying a mental state of a driver of an automobile (see at least: Nemat-Nasser, Paragraphs [0050], [0062], [0079], [0083], and Figs. 13A, 13B, and 16); 
triggering data capturing in a monitoring system in the automobile based on the mental state, wherein at least parameters for triggering are loaded in a processor computing device of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0063], [0080], [0083], and Figs. 13A, 13B, and 16); and 
recording one or more events by the black box (see at least: Nemat-Nasser, Paragraphs [0026], [0063], [0080], [0083], and Figs. 13A, 13B, and 16).
Nemat-Nasser does not appear explicit in that the triggering of data capturing comprises the operations of: loading at least one setting in the computer processor or computing device of a monitoring system in the automobile based on the mental state, the setting defining an operational characteristic of a memory or storage of the monitoring system in the automobile; and configuring the black box using the at least one setting.
loading at least one setting in the computer processor or computing device of a monitoring system in the automobile based on the mental state, the setting defining an operational characteristic of a memory or storage of the monitoring system in the automobile; and configuring the black box using the at least one setting (see at least: Misu, Paragraphs [0105], [0144], [0152]-[0153], [0156]-[0158], [0169]-[0170]; wherein identifying how much data to capture and identifying a duration of data window are a loading of at least one setting because they correlate to a setting that must be established in the processor or computing device, and implementing/using this setting is configuring the monitoring system using the at least one setting).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Misu in the invention of Nemat-Nasser such that the triggering included determining (loading) a setting regarding how much data and what type of data should be collected, and included implementing/using (configuring) these settings when capturing the data.  The claim would have been obvious because a particular known technique of loading and configuring a setting in a monitoring system was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Misu because it would have ensured that relevant and sufficient data are captured based on the mental state of the driver such that the collected data showed information pertinent 
If it is deemed that Misu does not implicitly possess or inherently teach the limitation “at least one setting”, then Lekutai is relied upon to explicitly teach that parameters regarding what types of sensor data are to be captured and a duration of a data window are considered a setting that much be loaded into a monitoring system in order for the monitoring system to perform its required functions (see at least: Lekutai, Col. 2, lines 7-10 & lines 40-42; Col. 5, lines 14-17).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the parameters associated with the triggering as taught by modified Nemat-Nasser were settings that must have been loaded into the monitoring system in order for the monitoring system to perform its intended function of capturing data for a certain set of sensors and for a selected period of time as required by the invention of modified Nemat-Nasser.  The claim would have been obvious because a particular known technique of understanding that the parameters of modified Nemat-Nasser were settings that must have been loaded and implemented/used (configuring the monitoring system), as established by Lekutai, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.

Regarding Claim 9:
Modified Nemat-Nasser teaches the non-transitory computer readable storage medium of claim 8, the classifying the mental state of the driver comprising analyzing one or more outputs of vehicle components (see at least: Nemat-Nasser, Paragraphs [0025], [0027], [0048]-[0050], [0067]).

Regarding Claim 10:
Modified Nemat-Nasser teaches the non-transitory computer readable storage medium of claim 9, the analyzing the one or more outputs of vehicle components comprising storing a set of negative events detected in the outputs and using the negative events to classify the mental state of the driver (see at least: Nemat-Nasser, Paragraphs [0025], [0027], [0048]-[0050], [0067]).

Regarding Claim 11:
Modified Nemat-Nasser teaches the non-transitory computer-readable storage medium of claim 8, the classifying the mental state of the driver comprising classifying the mental state as drowsy, tired, or impaired (see at least: Nemat-Nasser, Paragraphs [0025], [0050], [0062]-[0064], [0079], [0083]).

Regarding Claim 12:
Modified Nemat-Nasser teaches the non-transitory computer-readable storage medium of claim 8, the loading at least one setting comprising loading a setting increasing an amount of data captured by the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing an amount of data captured as compared to when no drowsiness is detected.  Also see at least: Misu, .

Regarding Claim 13:
Modified Nemat-Nasser teaches the non-transitory computer-readable storage medium of claim 8, the loading at least one setting comprising loading a setting increasing a sampling fidelity of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing a sampling fidelity as compared to when no drowsiness is detected.  Also see at least: Misu, Paragraphs [0105], [0152]-[0153], [0156]-0158], [0169]; Lekutai, Col. 2, lines 7-10 & lines 40-42, Col. 5, lines 14-17, Col. 7, lines 51-54).

Regarding Claim 14:
Modified Nemat-Nasser teaches the non-transitory computer-readable storage medium of claim 8, the loading at least one setting comprising loading a setting increasing an event sampling window of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing an event sampling window as compared to when no drowsiness is detected.  Also see at least: Misu, Paragraphs [0105], [0152]-[0153], [0156]-0158], [0169]; Lekutai, Col. 2, lines 7-10 & lines 40-42, Col. 5, lines 14-17, Col. 7, lines 51-54).

Regarding Claim 15:
Nemat-Nasser discloses an apparatus (see at least: Nemat-Nasser, Paragraphs [0029], [0031], [0047], and Figs. 3-5) comprising: 
a processor (CPU 408 and/or CPU 512 - see at least: Nemat-Nasser, Abstract, Paragraphs [0022], [0029], [0031], [0047], [0052], and Figs. 3-5); and 
a storage medium (at least: ROM 412 and/or ROM 516) for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of (see at least: Nemat-Nasser, Abstract, Paragraphs [0022], [0029], [0031], [0048], [0052], and Figs. 3-7): 
receiving, from a sensor of an automobile, signaling that indicates a characteristic of a driver of the automobile or the driver's input to the automobile (see at least: Nemat-Nasser, Paragraphs [0048]-[0050], [0062], [0079], [0083], and Figs. 13A, 13B, and 16); 
classifying a mental state of a driver of an automobile (see at least: Nemat-Nasser, Paragraphs [0050], [0062], [0079], [0083], and Figs. 13A, 13B, and 16); 
triggering data capturing in a monitoring system in the automobile based on the mental state, wherein at least parameters for triggering are loaded in a processor computing device of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0063], [0080], [0083], and Figs. 13A, 13B, and 16); and 
recording one or more events by the black box (see at least: Nemat-Nasser, Paragraphs [0026], [0063], [0080], [0083], and Figs. 13A, 13B, and 16).
loading at least one setting in the processor or computing device of a monitoring system in the automobile based on the mental state, the setting defining an operational characteristic of a memory or storage of the monitoring system in the auto-mobile; and configuring the black box using the at least one setting.
Misu teaches that when triggering data capturing in a monitoring system in an automobile based on a classified mental state of a driver of the automobile, the triggering involves loading at least one setting in the processor or computing device of a monitoring system in the automobile based on the mental state, the setting defining an operational characteristic of a memory or storage of the monitoring system in the auto-mobile; and configuring the black box using the at least one setting (see at least: Misu, Paragraphs [0105], [0144], [0152]-[0153], [0156]-[0158], [0169]-[0170]; wherein identifying how much data to capture and identifying a duration of data window are a loading of at least one setting because they correlate to a setting that must be established in the processor or computing device, and implementing/using this setting is configuring the monitoring system using the at least one setting).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Misu in the invention of Nemat-Nasser such that the triggering included determining (loading) a setting regarding how much data and what type of data should be collected, and included implementing/using (configuring) these settings when capturing the data.  The claim would have been obvious because a particular known technique of loading and configuring a setting in a monitoring system was recognized as part of the ordinary capabilities of one skilled in 
If it is deemed that Misu does not implicitly possess or inherently teach the limitation “at least one setting”, then Lekutai is relied upon to explicitly teach that parameters regarding what types of sensor data are to be captured and a duration of a data window are considered a setting that much be loaded into a monitoring system in order for the monitoring system to perform its required functions (see at least: Lekutai, Col. 2, lines 7-10 & lines 40-42; Col. 5, lines 14-17).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the parameters associated with the triggering as taught by modified Nemat-Nasser were settings that must have been loaded into the monitoring system in order for the monitoring system to perform its intended function of capturing data for a certain set of sensors and for a selected period of time as required by the invention of modified Nemat-Nasser.  The claim would have been obvious because a particular known technique of understanding that the parameters of modified Nemat-Nasser were settings that must have been loaded and implemented/used (configuring the monitoring system), as established by Lekutai, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.

Regarding Claim 16:
Modified Nemat-Nasser teaches the apparatus of claim 15, the classifying the mental state of the driver comprising analyzing one or more outputs of vehicle components (see at least: Nemat-Nasser, Paragraphs [0025], [0027], [0048]-[0050], [0067]).

Regarding Claim 17:
Modified Nemat-Nasser teaches the apparatus of claim 15, the classifying the mental state of the driver comprising classifying the mental state as drowsy, tired, or impaired (see at least: Nemat-Nasser, Paragraphs [0025], [0050], [0062]-[0064], [0079], [0083]).

Regarding Claim 18:
Modified Nemat-Nasser teaches the apparatus of claim 15, the loading at least one setting comprising loading a setting increasing an amount of data captured by the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing an amount of data captured as compared to when no drowsiness is detected.  Also see at least: Misu, Paragraphs [0105], [0152]-[0153], [0156]-0158], [0169]; Lekutai, Col. 2, lines 7-10 & lines 40-42, Col. 5, lines 14-17, Col. 7, lines 51-54).

Regarding Claim 19:
the apparatus of claim 15, the loading at least one setting comprising loading a setting increasing a sampling fidelity of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing a sampling fidelity as compared to when no drowsiness is detected.  Also see at least: Misu, Paragraphs [0105], [0152]-[0153], [0156]-0158], [0169]; Lekutai, Col. 2, lines 7-10 & lines 40-42, Col. 5, lines 14-17, Col. 7, lines 51-54).

Regarding Claim 20:
Modified Nemat-Nasser teaches the apparatus of claim 15, the loading at least one setting comprising loading a setting increasing an event sampling window of the monitoring system (see at least: Nemat-Nasser, Paragraphs [0025], [0063], [0080], [0083], wherein it is noted that at least triggering the capturing of data is in itself loading a setting increasing an event sampling window as compared to when no drowsiness is detected.  Also see at least: Misu, Paragraphs [0105], [0152]-[0153], [0156]-0158], [0169]; Lekutai, Col. 2, lines 7-10 & lines 40-42, Col. 5, lines 14-17, Col. 7, lines 51-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669